Amended judgment unanimously affirmed without costs. Memorandum: Supreme Court properly awarded plaintiff a divorce on the ground of cruel and inhuman treatment {see, Domestic Relations Law § 170 [1]). The record establishes that defendant physically abused plaintiff a number of times during the marriage and that one incident occurred within the last five years. It further establishes a pattern of verbal abuse, including the use of vulgar and obscene language by defendant. Plaintiff testified that defendant’s conduct affected her ability to eat and sleep, caused her to suffer emotional distress and depression, and resulted in stress that caused various physical ailments, including neck and back pain and hypertension. Plaintiff’s psychologist testified that defendant’s conduct caused plaintiff to suffer emotional distress and depression, resulting in physiological symptoms. That proof establishes that defendant engaged in a course of conduct that endangered plaintiff’s physical and mental well-being, rendering it unsafe and improper for the parties to continue to cohabit (see, Domestic Relations Law § 170 [1]; Domin v Domin, 188 AD2d 1026; Gascon v Gascon, 187 AD2d 955; McKilligan v McKilligan, 156 AD2d 904, 906).
*871We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Amended Judgment of Supreme Court, Erie County, Flaherty, J.— Divorce.) Present—Denman, P. J., Green, Lawton, Wisner and Balio, JJ.